DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
As to claim 20: The claim recites in line 1 that it is drawn to “A magnetic flow sensor, comprising:” but line 2 begins with “a magnetic flow sensor” and therefore appears to recite that a claimed apparatus/device comprises itself. However, as best understood by the examiner and in light of Applicant’s disclosure as a whole, it appears that Applicant intends to recite a magnetic flow sensor device that comprises a magnetic flow sensor and accordingly this is the interpretation taken by the examiner; i.e. there is no contradiction between the preamble and the body of the claim because the preamble refers to the overall device (emphasis added) of the magnetic flow sensor and the body of the claim (i.e. line 2 of the claim) refers specifically to the magnetic flow sensor component of the magnetic flow sensor device.
The examiner suggests including the word --device-- or --apparatus-- after the recitation of “A magnetic flow sensor” in line 1 of the claim to obviate any ambiguity when interpreting the scope of the instant claim. However, see also the 35 U.S.C. 112, 2nd paragraph rejection of the instant claim below.


As to claim 20: The claim recites in line 3 that “the coil is located in a distal end” but there is insufficient antecedent basis for the limitation of “the coil” in the claim.
A possible correction could be to recite instead --a coil-- so as to obviate the instant objection.
  	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 11: The claim recites in line 3 “a processor” and line 4 “a memory storing instructions executable by the processor to” with lines 5-10 further reciting limitations that are to be carried out by the instructions stored on the memory recited in line 4. However, Applicant’s as-filed specification ¶ 42 recites only that “the various functions described herein may be implemented using instructions stored on a device readable storage medium such as a non-signal storage device, where the instructions are executed by a processor” and further in ¶ 44 that “It will be understood that the actions and functionality may be implemented at least in part by program instructions. These program instructions may be provided to a processor of a device, e.g., a hand held measurement device, or other programmable data processing device to produce a machine, such that the instructions, which execute via a processor of the device, implement the functions/acts specified”. Because each of the cited sections describe the processor and accompanying memory and instructions only in a general manner, it is unclear whether Applicant had possession of the concept of the processor carrying out the functional limitations recited in lines 5-10 of the claim. In other words, because Applicant’s as-filed specification does not adequately describe how the processor/memory/instructions carry out the functions of introducing a magnetic flow sensor into the fluid and positioning the magnetic flow sensor such that a distal end of the magnetic flow sensor is parallel with the flow path of the fluid, it is unclear whether Applicant had possession of the concept of the processor/memory/instructions carrying out the further recited limitations in the instant claim.
The examiner recommends explaining in remarks which portions of Applicant’s disclosure that Applicant believes adequately describes how the recited functions of the instant claim are to specifically be carried out by the processor/memory/instructions and/or amending the claim to provide further recitations that would obviate the instant rejection by adequately claiming structural and/or functional limitations that recite how the processor/memory/instructions are considered to carry out the functions recited in lines 5-10.

As to claim 12: The claim recites that “the magnetic flow sensor is positioned in an unobstructed flow upstream of a support structure” but, similar to claim 11 above, there is lacking a description in Applicant’s as-filed specification to describe how the processor/memory/instructions carry out said function of “position[ing]” and accordingly is also rejected under 35 U.S.C. 112 for reasons similar to claim 11 above.

As to claims 13-19: Each of said claims depends ultimately from claim 11 and accordingly each is also rejected for reasons similar to claim 11 by virtue of their claim dependency thereupon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4: The claim recites that the magnetic flow sensor comprises a wafer shape but it is unclear which shape Applicant is intending this shape to encompass because Applicant’s as-filed specification ¶ 31 which describes such a shape refers only to a “circular portion 301 and a bisecting portion 302” and it is unclear how such a shape is considered to constitute a wafer shape.
For the purpose of expedient examination, the examiner is considering any shape that includes at least a circular portion and a bisecting portion to be considered to constitute a wafer shape in accordance with the above cited portion of Applicant’s as-filed specification.

As to claim 14: The claim depends from claim 11 but recites limitations similar to claim 4 and is therefore also rejected under 35 U.S.C. 112 for the reasons noted above but not repeated herein for brevity.
Similarly to claim 4 above, for the purpose of expedient examination, the examiner is considering any shape that includes at least a circular portion and a bisecting portion to be considered to constitute a wafer shape in accordance with the above cited portion of Applicant’s as-filed specification.

As to claim 20: The claim recites in line 4 “a coil” but also recites in line 3 “the coil” (see the above claim objection of the instant claim for lacking antecedent basis for the coil recited in line 3 of the claim) and accordingly it is unclear from the context of the claim whether there are two coils recited or whether the same coil is recited. 
Applicant’s as-filed specification ¶ 26 indicates that in the magnetic flow sensor distal end 200 depicted in fig. 2, there is only a single coil and accordingly it is therefore interpreted by the examiner that each of the coil recitations (i.e. in lines 3 and 4 of the instant claim) refer to the same coil rather than separate and distinct coils.
The examiner recommends amending the claim such that there is a recitation of a coil preceding the recitation of “the coil” in line 3 such that there is proper antecedent basis for this limitation. The examiner also urges caution in amending the claim due to the above claim objection of the instant claim; i.e. if Applicant amends the claim such that there is proper antecedent basis for the limitation of “the coil” in line 3 of the claim, each subsequent recitation of the recited coil should be amended to recite “the coil” instead of, e.g. the recitation of “a coil” in line 4, such that it is clear that there is only one coil present in the device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayers et al. US PG-PUB 2014/0069206 A1 (hereafter Ayers), prior art of record as indicated on the IDS filed 5 May 2021.
As to claim 1: Ayers discloses a method for measuring a flow of a fluid using a magnetic flow sensor (fig. 1 and see ¶ 23-24, especially regarding the sensor insert body 120 that has coils 140 that generate magnetic fields needed to measure a fluid flow), comprising:
introducing a magnetic flow sensor (120; fig. 1 and see ¶ 18) into a fluid (¶ 19), wherein the fluid has a flow path (see figs. 1 and 2 regarding the path in which the fluid is depicted as flowing), wherein the magnetic flow sensor comprises a coil (140; fig. 2A) and metallic field disrupter (¶21 and 24; because the body of the sensor 120 is disclosed as being comprised of stainless steel, it may be considered to be a metallic field disrupter because it is both metallic and will have an effect on the magnetic field generated by the coil 140);
positioning the magnetic flow sensor such that a distal end of the magnetic flow sensor is parallel with the flow path of the fluid (fig. 2A and see ¶ 19 which notes that the flow sensor can be positioned in any angle from 0 to 90 degrees for the angle with respect to the wall of the conduit in which the fluid flows and accordingly includes the magnetic flow sensor 120 having a distal end being parallel with the flow path of the fluid); and
measuring a flow of the fluid by measuring a voltage received from the magnetic flow sensor (¶ 22).

As to claim 2: Ayers discloses the method of claim 1, wherein the distal end of the magnetic flow sensor is positioned in an unobstructed flow upstream of a support structure (fig. 1; the distal end of the flow sensor 120 is positioned in an unobstructed flow upstream of a support structure, such as one further downstream that could direct the flow to an outlet).

As to claim 3: Ayers discloses the method of claim 1, wherein the magnetic flow sensor (120) comprises a closed end tubular shape (figs. 1 and 2A; the end of the sensor 120 is depicted as being a closed end tubular shape that houses coils and other components as disclosed in ¶ 20), wherein the coil (140; see fig. 2A and details in ¶ 22) is located in a distal end of the closed end tubular shape (fig. 2A).

As to claim 4: Ayers discloses the method of claim 1, wherein the magnetic flow sensor comprises a wafer shape (see the above 35 U.S.C. 112 rejection of the instant claim - because the sensor 120 has a circular cross section at its distal end as depicted in fig. 2C and a bisecting portion comprising the portion of the sensor 120 that bisects the coils 140 from one another [i.e. the portion of the sensor halfway between each of the coils], the magnetic flow sensor 120 is considered to comprise a wafer shape).

As to claim 5: Ayers discloses the method of claim 4, wherein the wafer shape comprises a circular portion and a bisecting portion (see the above rejection of claim 4 which notes that the sensor 120 has a circular cross section at its distal end as depicted in fig. 2C and a bisecting portion comprising the portion of the sensor that bisects the coils 140 from one another as also depicted in fig. 2C).

 As to claim 6: Ayers discloses the method of claim 1, wherein the magnetic flow sensor (120) comprises a clamping unit (160; see figs. 3A and 3B as well as ¶ 27).

As to claim 9: Ayers discloses the method of claim 1, wherein the voltage is proportional to a velocity of the fluid (¶ 22).

As to claim 10: Ayers discloses the method of claim 1, wherein the voltage is produced by a magnetic field orthogonal to the flow path of the fluid, wherein the magnetic field is created by a plurality of conductive particles in the fluid (see details in ¶ 2 and 3; the magnetic field produced by the motion of the conductive fluid produces a voltage and this field is due to a plurality of conductive particles in the fluid, such as, e.g. ions).

As to claim 11: Ayers discloses a device for measuring a flow of a fluid (fig. 1 and see using a magnetic flow sensor (fig. 1 and see ¶ 23-24, especially regarding the sensor insert body 120 that has coils 140 that generate magnetic fields needed to measure a fluid flow), comprising:
a processor (¶ 32); and
a memory storing instructions executable by the processor to (¶ 32 regarding the predetermined routines disclosed that may be stored on the disclosed memory):
 introduce a magnetic flow sensor (120; fig. 1) into a fluid (¶ 19), wherein the fluid has a flow path (see figs. 1 and 2 regarding the path in which the fluid is depicted as flowing), wherein the magnetic flow sensor comprises a coil (140; fig. 2A) and metallic field disrupter (¶21 and 24; because the body of the sensor 120 is disclosed as being comprised of stainless steel, it may be considered to be a metallic field disrupter because it is both metallic and will have an effect on the magnetic field generated by the coil 140);
position the magnetic flow sensor such that a distal end of the magnetic flow sensor is parallel with the flow path of the fluid (fig. 2A and see ¶ 19 which notes that the flow sensor can be positioned in any angle from 0 to 90 degrees for the angle with respect to the wall of the conduit in which the fluid flows and accordingly includes the magnetic flow sensor 120 having a distal end being parallel with the flow path of the fluid); and
measure a flow of the fluid by measuring a voltage received from the magnetic flow sensor (¶ 22).

As to claim 12: Ayers discloses the device of claim 11, wherein the distal end of the magnetic flow sensor is positioned in an unobstructed flow upstream of a support structure (fig. 1; the distal end of the flow sensor 120 is positioned in an unobstructed flow upstream of a support structure, such as one further downstream that could direct the flow to an outlet).

As to claim 13: Ayers discloses the device of claim 11, wherein the magnetic flow sensor (120) comprises a closed end tubular shape (figs. 1 and 2A; the end of the sensor 120 is depicted as being a closed end tubular shape that houses coils and other components as disclosed in ¶ 20), wherein the coil (140; see fig. 2A and details in ¶ 22) is located in a distal end of the closed end tubular shape (fig. 2A).

As to claim 14: Ayers discloses the device of claim 11, wherein the magnetic flow sensor comprises a wafer shape (see the above 35 U.S.C. 112 rejection of the instant claim - because the sensor 120 has a circular cross section at its distal end as depicted in fig. 2C and a bisecting portion comprising the portion of the sensor 120 that bisects the coils 140 from one another [i.e. the portion of the sensor halfway between each of the coils], the magnetic flow sensor 120 is considered to comprise a wafer shape).

As to claim 15: Ayers discloses the device of claim 14, wherein the wafer shape comprises a circular portion and a bisecting portion (see the above rejection of claim 4 which notes that the sensor 120 has a circular cross section at its distal end as depicted in fig. 2C and a bisecting portion comprising the portion of the sensor that bisects the coils 140 from one another as also depicted in fig. 2C).

 As to claim 16: Ayers discloses the method of claim 1, wherein the magnetic flow sensor (120) comprises a clamping unit (160; see figs. 3A and 3B as well as ¶ 27).

As to claim 19: Ayers discloses the method of claim 1, wherein the voltage is proportional to a velocity of the fluid (¶ 22).

As to claim 20: Ayers discloses a magnetic flow sensor (fig. 1), comprising:
a magnetic flow sensor (120; see fig. 1 and the above claim objection for the instant claim - the depicted overall device seen in figs. 1-3B is considered to be a magnetic flow sensor device that comprises a magnetic flow sensor component 120), wherein the magnetic flow sensor comprises a closed end tubular shape (figs. 1 and 2A; the end of the sensor 120 is depicted as being a closed end tubular shape that houses coils and other components as disclosed in ¶ 20), wherein a coil (140; see fig. 2A and details in ¶ 22) is located in a distal end of the closed end tubular shape (fig. 2A);
a coil (140; see fig. 2A and the above 35 U.S.C. 112 rejection of the claim which interprets the recited coil in line 4 of the claim to be the same coil in line 3), wherein the coil has a longitudinal axis (fig. 2B; the direction of the coil along which the magnetic field lines are pulled in parallel with one another through the center of the coil is considered to be a longitudinal axis of the coil) and the longitudinal axis is orthogonal to the flow (¶ 19 - because the sensor 120 may be aligned 0 to 90 degrees with respect to the wall of the fluid conduit, in the event of the 90 degree orientation, the longitudinal axis of the coil will be orthogonal to the flow);
a metallic field disruptor (¶21 and 24; because the body of the sensor 120 is disclosed as being comprised of stainless steel, it may be considered to be a metallic field disrupter because it is both metallic and will have an effect on the magnetic field generated by the coil 140), wherein the metallic field disrupter (the examiner notes that while in line 6, both spellings are used, i.e. both “disruptor” and “disrupter” are recited, because each has the same common meaning and both are acceptable variations, there is no claim objection or rejection thereto for utilizing both spellings) comprises a mass of metal on each end of the longitudinal axis of the coil (¶ 21 - because the coil is disclosed as creating a magnetic field, the coil must necessarily comprise at least metallic wire necessary to generate such a field and therefore the mass of the wire at each end of the longitudinal axis of the coil is considered to be a mass of metal on each end of the longitudinal axis of the coil);
wherein the magnetic flow sensor is utilized to measure a flow of a fluid the magnetic flow sensor is located within by measuring a voltage produced by the magnetic flow sensor (¶ 22), wherein the voltage is produced by a magnetic field orthogonal to the flow path of the fluid, wherein the magnetic field is created by a plurality of conductive particles in the fluid (see details in ¶ 2 and 3; the magnetic field produced by the motion of the conductive fluid produces a voltage and this field is due to a plurality of conductive particles in the fluid, such as, e.g. ions).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	DeVerse US Pat 9,470,563 B1 discloses a sensor system that monitors and controls a dendritic fluid system and appears pertinent to Applicant’s disclosure.
	Batey US Pat 5,708,213 discloses a sensing apparatus that includes a conduit and a liquid flow sensor and appears pertinent to Applicant’s disclosure.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7: The prior art of record does not disclose or reasonably suggest to the skilled artisan the limitation of the coil having a longitudinal axis and the longitudinal axis being orthogonal to the flow, when considered in combination with the limitations of parent claim 1.
In particular, although Ayers is considered to include a coil 140 as depicted in figs. 2B and 2C as well as a magnetic flow sensor positioned such that a distal end of the magnetic flow sensor is parallel with the flow path of the fluid (as required by the limitations recited in claim 1), when the magnetic flow sensor is aligned in this manner in accordance with the details in Ayers ¶ 19, the coil 140 cannot be considered to have a longitudinal axis that is orthogonal to the flow because the longitudinal axis will also be parallel with said flow and there is no suggestion in the prior art to modify the position of the coil to meet the recited limitation.

As to claim 8: The claim depends directly from claim 7 and accordingly is indicated objected to as containing allowable subject matter at least by virtue of its claim dependency and therefore would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856